             IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )    CRIMINAL NO.: 1:18-161-KD-N-3
                                              )
JAIDYN JAHMAL GENTRY,                         )
                                              )
       Defendant.                             )

                         ACCEPTANCE OF GUILTY PLEA
                         AND ADJUDICATION OF GUILT

       Pursuant to the Report and Recommendation of the United States Magistrate Judge

(Doc. 100) and without any objection having been filed by the parties, the plea of guilty of

the Defendant to Count One of the Indictment is now accepted and the Defendant is

adjudged guilty of such offense.

       A sentencing hearing has been scheduled for Friday, February 15, 2019 at 10:00

a.m. in Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile,

Alabama 36602 under separate order.

                       DONE the 14th day of December 2018.

                                      /s/ Kristi K. DuBose
                                      KRISTI K. DuBOSE
                                      CHIEF UNITED STATES DISTRICT JUDGE
